DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stöllner et al. (Membrane-immobilized haptoglobin as affinity matrix for a hemoglobin-A1c immunosensor).
Regarding claim 1, Stöllner discloses a method of washing different sites within a blood measuring device comprising a sample preparing part that prepares a measurement sample by mixing a blood sample and a reagent, and a measuring part that measures the measurement sample, the method comprising:
preparing the reagent by mixing a high concentration reagent and a pure water (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: 7 mg ml-1 succinic acid dihydrazide in double-distilled water);
washing at least a first site of the blood measuring device with the reagent (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes treated with 7 mg ml-1 succinic acid dihydrazide in double-distilled water); and
washing at least a second site, different from the first site, of the blood measuring device with a pure water (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water; Stöllner discloses a plurality of cellulose membranes, each being consecutively washed with 7 mg ml-1 succinic acid dihydrazide in double-distilled water, and double-distilled water, since each of the cellulose membranes are washed with both, it is the position of the Examiner that the method disclosed by Stöllner would be fully encompassed by the scope defined by the instant claims since one of the plurality of cellulose membranes would be analogous to the “at least a first site” and washed with both reagent/water and water, and another of the plurality of cellulose membranes would be analogous to the “at least a second site” and washed with both reagent/water and water).
Regarding claim 2, Stöllner further discloses the first site is likely to affect a measurement result generated by the measuring part when washed with a pure water, and the second site is less likely to affect the measurement result when washed with a pure water (pg. 113-114/2.5. HbA1c-sandwich assay carried out on haptoglobin-modified membranes, see: after washing step bound conjugate is measured either optically or amperometrically, which would be affected differently from the washing steps).
Regarding claim 3, Stöllner further discloses the first site includes an electrical resistance detector and the second site includes an optical detector (pg. 113-114/2.5. HbA1c-sandwich assay carried out on haptoglobin-modified membranes, see: after washing step bound conjugate is measured either optically or amperometrically).
Regarding claim 4, Stöllner further discloses the second site includes a hemoglobin measuring part comprising a cell in which a blood is hemolyzed (pg. 112-113/2.1. Chemicals, see: hemoglobin-A1c (HbA1c) was isolated from hemolysates of diabetics).
Regarding claim 5, Stöllner further discloses the measuring part further comprises an electrical resistance detector and an optical detector;
the sample preparing part further comprises a first sample preparing part that prepares a first measurement sample that is measured by the electrical resistance detector (pg. 117-118/ 3.5. Measurement of HbA1c with membrane-immobilized haptoglobin and amperometric sensor), and a second sample preparing part that prepares a second measurement sample that is measured by the optical detector (pg. 114-116/3.2. HbA1c-sandwich-ELISA); and
wherein washing the second site comprises washing the second sample preparing part by transporting pure water to the second sample preparing part (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water), and
- 29 -washing the first site comprises washing the first sample preparing part by transporting reagent to the first sample preparing part (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes treated with 7 mg ml-1 succinic acid dihydrazide in double-distilled water).
Regarding claim 7, Stöllner further discloses washing the second site comprises washing a predetermined site of the measurement part by supplying pure water (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water), and
the method further comprises washing the predetermined site by supplying reagent, after the blood measuring device receives a shutdown instruction (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: after stabilizing the hydrazine linkage, the membranes were washed rigidly and stored in PBS containing 0.05% sodium azide).
Regarding claim 12, Stöllner further discloses the pure water is reverse osmosis water (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water; Since the “pure water” in claim 12 is the same as the double-distilled water disclosed by Stöllner, the claim is unpatentable even though the Stöllner water was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113).
Regarding claim 13, Stöllner further discloses the high concentration reagent contains conductive electrolyte and antiseptic (pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: 7 mg ml-1 succinic acid dihydrazide in double-distilled water).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5,812,419, cited in IDS filed 09/06/2019), in view of Stöllner et al. (Membrane-immobilized haptoglobin as affinity matrix for a hemoglobin-A1c immunosensor).
Regarding claim 1, Chupp discloses a method of washing different sites within a blood measuring device comprising a sample preparing part that prepares a measurement sample by mixing a blood sample and a reagent (Fig. 3), and a measuring part that measures the measurement sample (Fig. 15, Fig. 17), the method comprising:
preparing the reagent by mixing a high concentration reagent and a diluent (C32/L25-42, see: fluid 844);
washing at least a first site of the blood measuring device with the reagent (EXAMPLE 3, see: impedance transducer is back flushed); and
washing at least a second site, different from the first site, of the blood measuring device (EXAMPLE 3, see: optical transducer is rinsed).
Chupp does not explicitly disclose the reagent being diluted with pure water, and the optical transducer being rinsed with pure water.
Stöllner teaches an analogous hemoglobin assay comprising preparing the sensing transducer membranes by preparing 7 mg ml-1 succinic acid dihydrazide in double-distilled water, washing the sensing transducer membranes with the prepared 7 mg ml-1 succinic acid dihydrazide in double-distilled water, and washing the sensing transducer membranes with double-distilled water (pg. 113/2.4. Preparation of the haptoglobin-modified membrane).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a water based diluent and double-distilled water to backflush and rinse the transducers in the device disclosed by Chupp, as taught by Stöllner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, modified Chupp further discloses the first site is likely to affect a measurement result generated by the measuring part when washed with a pure water, and the second site is less likely to affect the measurement result when washed with a pure water (Chupp-EXAMPLE 3, see: impedance transducer and optical transducer).
Regarding claim 3, modified Chupp further discloses the first site includes an electrical resistance detector and the second site includes an optical detector (Chupp-EXAMPLE 3, see: impedance transducer and optical transducer).
Regarding claim 4, modified Chupp further discloses the second site includes a hemoglobin measuring part comprising a cell in which a blood is hemolyzed (Chupp-EXAMPLE 2, see: light transmission in the HGB transducer; see: HGB lyse).
Regarding claim 5, modified Chupp further discloses the measuring part further comprises an electrical resistance detector and an optical detector (Chupp-EXAMPLE 3, see: impedance transducer and optical transducer);
the sample preparing part further comprises a first sample preparing part that prepares a first measurement sample that is measured by the electrical resistance detector (Chupp-EXAMPLE 3, see: blood and diluent mixture is sent through the impedance transducer), and a second sample preparing part that prepares a second measurement sample that is measured by the optical detector (Chupp-EXAMPLE 3, see: blood and diluent mixture is sent through the optical transducer); and
wherein washing the second site comprises washing the second sample preparing part by transporting pure water to the second sample preparing part (Chupp-EXAMPLE 3, see: optical transducer is rinsed; Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water), and
- 29 -washing the first site comprises washing the first sample preparing part by transporting reagent to the first sample preparing part (Chupp-EXAMPLE 3, see: impedance transducer is back flushed; Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes treated with 7 mg ml-1 succinic acid dihydrazide in double-distilled water).
Regarding claim 6, modified Chupp further discloses the blood measuring device further comprises an aspirator having an aspirating tube for aspirating the blood sample (Chupp-Fig. 4A, see: aspiration probe 156), and a body having a supply path and a discharge path therethrough for washing the exterior of the aspirating tube (Chupp-Fig. 4A, see: vent needle 154), and
wherein washing the second site comprises washing the exterior of the aspirating tube by transporting pure water to the aspirator (Chupp-C52/L11-C53/L36, see: Hemoglobin Sample Processing, and RBC and Platelet Sample Processing transfer samples with the aspiration probe; Chupp-EXAMPLE 3, see: optical transducer is rinsed; Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water), and
washing the first site comprises washing the interior of the aspirating tube by transporting the reagent to the aspirator (Chupp-C52/L11-C53/L36, see: Hemoglobin Sample Processing, and RBC and Platelet Sample Processing transfer samples with the aspiration probe; Chupp-EXAMPLE 3, see: impedance transducer is back flushed; Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes treated with 7 mg ml-1 succinic acid dihydrazide in double-distilled water).
Regarding claim 7, modified Chupp further discloses washing the second site comprises washing a predetermined site of the measurement part by supplying pure water (Chupp-EXAMPLE 3, see: optical transducer is rinsed; Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water).
While Chupp does not explicitly disclose washing the predetermined site by supplying reagent, after the blood measuring device receives a shutdown instruction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to repeat the disclosed analytical procedure of modified Chupp, which includes the step of washing the optical transducer with reagent, since one having ordinary skill in the art would have recognized the reusability/repeatability of the disclosed prior art device and method, and would have been motivated to perform repeated analysis in order to minimize costs and waste.
Regarding claim 8, modified Chupp further discloses the measurement part further comprises an aspirating part having an aspirating tube for aspirating the blood sample (Chupp-Fig. 4A, see: aspiration probe 156), and a washing part for washing the exterior of the aspirating tube (Chupp-Fig. 4A, see: vent needle 154), and wherein washing the predetermined site comprises washing the exterior of the aspirating tube  (Chupp-C52/L11-C53/L36, see: Hemoglobin Sample Processing, and RBC and Platelet Sample Processing transfer samples with the aspiration probe; Chupp-EXAMPLE 3, see: optical transducer is rinsed; Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water). 
Regarding claim 9, modified Chupp further discloses the measuring part further comprises an optical detector that optically measures the measurement sample flowing in a flow cell with pure water as a sheath fluid (Chupp-EXAMPLE 3, see: sheathed optical flow cell).
Regarding claim 10, modified Chupp further discloses the measuring part further comprises an electrical resistance detector that measures electrical resistance of the measurement sample flowing in a flow cell with the reagent as a sheath fluid (Chupp-EXAMPLE 3, see: impedance transducer).
Regarding claim 11, modified Chupp further discloses a pure water reservoir that stores the pure water (Chupp-C32/L25-42, see: source of fluid 844, such as water), a fluid supplying part that supplies the pure water and the reagent (Chupp-Fig. 3), and a controller that controls the fluid supplying part and switches the pure water supplied by the fluid supplying part to reagent when an anomaly occurs in the pure water reservoir (Chupp-Fig. 2).
Regarding claim 12, modified Chupp further discloses the pure water is reverse osmosis water (Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: membranes washed with double-distilled water; Since the “pure water” in claim 12 is the same as the double-distilled water disclosed by Stöllner, the claim is unpatentable even though the Stöllner water was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113).
Regarding claim 13, modified Chupp further discloses the high concentration reagent contains conductive electrolyte and antiseptic (Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane, see: 7 mg ml-1 succinic acid dihydrazide in double-distilled water).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the method taught by Stöllner fails to anticipate amended claim 1.  Stöllner explicitly teaches preparing a plurality of cellulose membranes, one of which is interpreted as being analogous to “at least a first site of the blood measuring device”, and another of which is interpreted as being analogous to “at least a second site, different from the first site, of the blood measuring device”.  Since each of the plurality of cellulose membranes is disclosed as being washed with both reagent/water, and water (Stöllner-pg. 113/2.4. Preparation of the haptoglobin-modified membrane), it is the position of the Examiner that the method taught by Stöllner would anticipate the scope defined by the instantly amended claim 1.
The Examiner respectfully disagrees with the Applicant’s arguments directed towards the obviousness rejections under 35 U.S.C. 103.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a water based diluent and double-distilled water to backflush and rinse the transducers in the device disclosed by Chupp, as taught by Stöllner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797